ON PETITION FOR REHEARING
In his petition for rehearing appellant contends we did not pass on the issues presented by his second paragraph of complaint, which asked damages for loss of his wife's 7.  services and consortium. In our original opinion we stated that because of the conflict in the evidence as to whether appellant had sustained compensable injuries we could not disturb the verdict of the jury. We adhere to that statement. However, as to appellant's right to recover on his second paragraph, even if we consider only the evidence most favorable to appellant, he would at most be entitled only to nominal damages. We will not reverse for a failure to assess nominal damages.
The petition for rehearing is denied.
Crumpacker, J. — Not participating.
NOTE. — Reported in 82 N.E.2d 270; opinion on Petition for Rehearing reported in 83 N.E.2d 52. *Page 38